Citation Nr: 9923100	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-20 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1969 to April 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the grant of service 
connection for lumbosacral strain was expanded to include 
degenerative disc disease and an increased evaluation of 20 
percent disabling was assigned for this disability.  

On a VA Form 9, submitted in July 1997, the veteran indicated 
his desire to appear at a personal hearing before a member of 
the Board sitting at the St. Petersburg RO.  Thereafter, a 
travel board hearing was scheduled on May 12, 1999, and he 
was notified of the date and location of that hearing by 
letter dated April 9, 1999.  The veteran failed to report for 
that hearing, and there is no indication from the record as 
to the reasons therefor.  The Board has construed the 
veteran's failure to appear as a withdrawal of his hearing 
request in accordance with 38 C.F.R. § 20.704 (d) (1998).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, the Court has also 
held that § 3.321(b)(1) does not preclude the Board from 
concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  Furthermore, the Board must 
only address referral under § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected back disability, which has 
been characterized as lumbosacral strain with degenerative 
joint disease, is manifested by pronounced symptoms including 
chronic back spasm, weakness and paresthiasis in the lower 
extremities, a decrease in ankle and knee reflexes, and 
complaints of persistent pain on a frequent (often bi-
monthly) office visits to a physician and a chiropractor.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 60 percent 
disabling have been met for lumbosacral strain.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that in February 1970, the 
veteran was assessed with mild lumbosacral strain after 
complaining of a back ache.  In March 1970, objective 
findings included paraspinous muscle spasm, and he was 
afforded an orthopedic consultation for evaluation for a 
history of low back pain with a radicular component.  
Examination was negative with good range of motion, mild 
splinting of L5-S1, asymmetry of the L5-S1 joints, and 
increased sclerosis.  An impression of anomalies, L5-S1 area, 
rule out musculoskeletal arthritis, was given.  

The report of the veteran's April 1970 separation examination 
shows that the spine was clinically evaluated as normal.  The 
DD Form 214 shows that he was medically disqualified for a 
condition existing prior to entry to active duty.  

Pursuant to a July 1970 rating action, service connection was 
granted for lumbosacral strain.  

The report of a June 1975 VA examination shows that on 
neurological examination, there was no pain in the back on 
straightening of the legs in a sitting position.  A diagnosis 
of residuals, sprain, lumbosacral spine, with normal motion, 
was provided.  

The record includes private treatment reports, dated between 
1994 and 1997, which show that the veteran was followed by 
Barry Burak, F.A.C.C., of Burak Chiropractic Clinic, and by 
Dennis O'Leary, D.O., for treatment of back pain.  

Dr. O'Leary's office notes show that beginning in February 
1994, the veteran was seen frequently (usually on a bi-
monthly basis) for treatment of back pain.  In December 1994, 
objective findings included increased back spasms, and the 
veteran was experiencing stress associated with his 
disability application.  Thereafter, he was followed for 
chronic lumbar spasm, osteoarthritis, degenerative joint 
disease, cervical radiculopathy, and anxiety.  A September 
1996 treatment record documents complaints of back pain which 
was described as continuous.  

The chiropractic treatment records show that the veteran was 
seen for low back pain with radiation and numbness in the 
lower extremities.  He initially presented for treatment in 
November 1994, when it was noted that he had been in an 
accident at work.  Objective findings during the course of 
treatment included lumbosacral spasms in addition to 
complaints of back pain, neck pain, numbness, and tingling in 
both lower extremities.  

In January 1997, the veteran was seen by Dr. O'Leary with 
complaints of low back and cervical pain, which was noted to 
be persistent.  Assessments included chronic cervical/low 
back disc disease.  

In February 1997, the veteran was afforded a VA orthopedic 
examination.  He gave a history of injuring his back and neck 
on the job in 1994, and he reported that an MRI and CT scan 
indicated of a herniated disk at that time.  He stated that 
he was retired because of neck pain and some disability for 
his back pain.  

Subjective complaints included pain in the middle of his back 
with radiation to the lower extremities.  He described 
paresthesias in the left leg and indicated that he wore a 
lumbar back support prescribed by a civilian physician.  He 
also indicated that he takes approximately 3 Percocets per 
day to control pain.  

On objective examination, there was weakness in the extensor 
hallucis longus muscle on the left.  He was unable to toe 
rise due to pain, and heel walking was to 3/5 capacity.  
Flexion of the back was to 30 degrees, flexion on the left 
and the right was to 20 degrees, and rotation to the left and 
right was 15 degrees.  There was a decrease in the reflex in 
the right patella which was a very minimal positive finding, 
and his left patella had a 1+ action.  Reflexes in the 
Achilles ankle were 1+ bilaterally.  Straight leg raising 
test was positive bilaterally, and he stood with his back 
flexed at the hips with splinting of the lumbar spine.  There 
was no fixed deformity and the musculature of the back was 
normal except for paralumbar spasm.  There was objective 
evidence of pain on attempting to bend.  It was the 
examiner's impression that the veteran had degenerative disc 
disease on multiple levels with radiculitis.  

Pursuant to a February 1997 rating decision, the grant of 
service connection for lumbosacral strain was expanded to 
include degenerative disc disease.  

The report of a March 1997 MRI scan shows an impression of 
degenerative disc disease, mainly at L4-5 and L5-S1, with 
slight narrowing of the left neural foramen at L4-5.  There 
was no evidence of focal disc herniation.  

On May 8, 1997, the veteran was seen by Dr. O'Leary with 
complaints of back pain.  It was noted that osteoarthritis 
with questionable disc had persisted in the cervical and 
lumbar spines, post-trauma.  Neurologic examination was 
intact.  In June 1997, the veteran complained of continuous 
back pain and an impression of low back spasm was given.  

The record includes a July 1997 statement from Barry N. 
Burak, F.A.C.C., the veteran's chiropractor.  The 
chiropractor indicated that the veteran had been treated for 
cervical and lumbar pain since October 1994, and he was 
currently experiencing constant and severe low back pain 
bilaterally from L1-S1.  This pain was associated with 
stiffness, increased sensitivity, weakness, numbness, and 
tingling; with pain radiating into the upper back, mid-back, 
left buttock and hip, and down the left lower extremity.  In 
addition, the pain was described as sharp and stabbing to 
aching, throbbing, and burning in nature; with increase on 
range of motion, lifting, bending, laying down, and prolonged 
sitting or standing.  

The report of an August 1997 VA general medical examination 
shows that the veteran's gait was poor due to disc disease in 
his spine and low back.  Diagnoses included herniated disc at 
L5-S1.  



Analysis

The veteran has indicated that he is seeking a rating of 60 
percent disabling for his back disability.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The record indicates that the grant of service connection for 
lumbosacral strain has been expanded to include degenerative 
disc disease.  The criteria for evaluation of 
degenerative disc disease are set forth in Diagnostic Code 
5293.  Diagnostic Code 5293 provides disability evaluations 
for intervertebral disc syndrome, based on objective evidence 
of the following symptomatology :  post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).  

Having reviewed the evidence, the Board has concluded that an 
evaluation of 60 percent disabling is currently warranted for 
the veteran's service-connected lumbosacral strain with 
degenerative disc disease.  The Board believes that the 
medical evidence at the time of the most recent VA 
examination, in conjunction with private treatment records, 
demonstrates that the service-connected back disability (as 
currently characterized) is manifested by pronounced symptoms 
of intervertebral disc disease.  

These symptoms include persistent pain and chronic lumbar 
spasms, limitation of motion on flexion of the back to 30 
degrees, weakness and paresthiasis in the lower extremities, 
positive straight leg raising bilaterally, and decreased 
reflexes in the lower extremities.  Thus, the objective 
evidence is indicative of significant symptomatology 
including characteristic pain, neurological findings, and 
evidence of radiculopathy which can be associated with lumbar 
disc disease.  

Additionally, the record indicates that since the time of an 
on-the-job injury in 1994, the veteran has been seen 
regularly (often on a bi-monthly basis) by both a physician 
and a chiropractor for continuous complaints of back pain and 
lower extremity numbness.  He also takes a significant amount 
of medication (on a daily basis) as treatment for back pain.  
In the Board's view, therefore, the record is consistent with 
a finding that the veteran has little relief from persistent 
attacks of back pain associated with degenerative disc 
disease in his lumbar spine.  

For these reasons, the Board finds that the preponderance of 
the evidence is in favor of granting an increased evaluation 
of 60 percent disabling for the service-connected lumbosacral 
strain with degenerative joint disease.  


ORDER

An increased evaluation of 60 percent disabling is granted 
for lumbosacral strain with degenerative joint disease.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

